DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/12/2021 has been entered.

Election/Restrictions
Claims 1-17 are allowable. The restriction requirement between inventions I and II, as set forth in the Office action mailed on 9/22/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between Inventions I and II is maintained. Claims 18-21, directed to an invention withdrawn from further consideration because it does not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-17 are allowable and free of the prior art of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record is Hultberg et al. (PLoS ONE, 2011, Vol. 6, Issue 4).
Hultberg et al. teach VHH antibodies produced by Llamas in that are specific for influenza viruses, [see Abstract and Tables 1 and 3]. However, Hultberg et al. do not teach single or multidomain antibodies comprising the claimed SEQ ID NO:s.

Examiner Initiated Interview
	On May 25th, 2021, the examiner contacted applicants to propose claim amendments that would result in the allowance of the application.  These amendments were accepted and are presented below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Kayla Metzger on 5/25/2021.
The application has been amended as follows: 
IN THE SPECIFICATION:
Based on the specification amendment of 3/18/2021, please replace line 25 of page 23 with the following completely rewritten line 25:

“website: www_kazusa_or_jp/codon. Preferably more than one non-preferred codon,”


Based on the specification amendment of 3/18/2021, please replace line 30 of page 81 with the following completely rewritten line 30:

“were blasted against the IMGT human G genes database (website: www_imgt_org).  Each”


IN THE CLAIMS:

In claim 1, at line 1, “A polypeptide” has been deleted and –An isolated polypeptide-- inserted therefor.

In claim 2, at line 1, “polypeptide” has been deleted and –isolated polypeptide-- inserted therefor.

In claim 3, at line 1, “polypeptide” has been deleted and –isolated polypeptide-- inserted therefor.

In claim 4, at line 1, “polypeptide” has been deleted and –isolated polypeptide-- inserted therefor.

In claim 5, at line 1, “polypeptide” has been deleted and –isolated polypeptide-- inserted therefor.

In claim 6, at line 1, “polypeptide” has been deleted and –isolated polypeptide-- inserted therefor.

In claim 7, at line 1, “polypeptide” has been deleted and –isolated polypeptide-- inserted therefor.



In claim 9 at line 1 after “An”  --isolated-- has been inserted.

In claim 10, at line 1, “A” has been deleted and –An isolated-- inserted therefor.

In claim 11, at line 1, “A” has been deleted and –An isolated-- inserted therefor.

In claim 12 at line 1 after “the”  --isolated-- has been inserted.

In claim 13 at line 1 after “the”  --isolated-- has been inserted.

In claim 14 at line 1 after “the”  --isolated-- has been inserted.

In claim 15 at line 1 after “the”  --isolated-- has been inserted.

In claim 16 at line 1 after “the”  --isolated-- has been inserted.

In claim 17 at line 1 after “the”  --isolated-- has been inserted.

Please cancel claims 18-21.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648